                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                       )
                                               )
      v.                                       )        ORDER
                                               ) Case Number: 2:19cr00006-015
SAMMY CURTIS MCMAHAN,                          )
       Defendant,                              )


      This matter was heard before the court on November 18, 2019, on the defendant
Sammy Curtis McMahan’s pro se motion for the appointment of new counsel, (Docket
Item No. 493), and counsel’s Motion To Continue Pretrial Conference and Trial Dates
and To Withdraw As Counsel, (Docket Item No. 549), (collectively, “Motions”).
Based on the arguments and representations contained in the Motions, it is
ORDERED as follows:


      1.    The Motions are GRANTED and Jeffrey L. Campbell is removed as
            counsel of record for the defendant Sammy Curties McMahan;
      2.    The charges against McMahan in this case are severed from the charges
            against the other defendants;
      3.    McMahan’s trial, set to begin December 2, 2019, is CONTINUED and
            will be reset upon the appointment of new counsel; and
      4.    Jeffrey L. Campbell shall, within five days of the date of entry of this
            Order, file with the court a written statement showing cause as to why he
            should not be removed from the court’s Criminal Justice Act Panel going
            forward.

                                     ENTER:         November 18, 2019.

                                     /s/   Pamela Meade Sargent
                                           UNITED STATES MAGISTRATE JUDGE
                                           1
